Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing USAA Auto Owner Trust 2007-2 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 3 Determination Date 12/15/2007 Record Date 12/16/2007 Collection Period # End Date 11/30/2007 Payment Date 12/17/2007 Acceleration Event (1yes; 0no)? 0 I. Available Collections A. Credits 1. Scheduled Payments from Obligors Applied to Collection Period a. Scheduled Principal Payments $ b. Scheduled Interest Payments $ c . Total Scheduled Payments (a+b) $ 2. Prepayment Activity a. Principal Collections $ b. Interest Collections $ c. Total (a+b) $ 3. Repurchase Amount From Repurchased Receivable a. Principal Payments $ - b. Interest Payments $ - c. Total (a+b) $ - 4. Recovery of Defaulted Receivable a. Principal Recovery Amount $ - b. Principal Balance of Defaulted Receivable $ - c. Net Principal loss (Realized Loss) $ - 5 . Available Collections a. Available Principal Collections $ b. Available Interest Collections $ c. Interest Advance by Servicer $ d. Reimbursement of Advance $ e. Available Collections (a+b-d) $ II. Available Funds A. Available Collections B. Reserve Fund Excess Amount $ C. Required Yield Supplement Account Draw Amount N/A D. Available Funds $ III. Available Funds A. Available Funds $ B. Reserve Fund Draw Amount (Total Required Payments minus Available Funds) $ - C. Available Funds (a+b) $ IV. Investment Income A. Investment Income on Collection Account (as of month end) $ V. Receivable Pool & Note Balance A. Original Principal Pool Balance $ B. Principal Pool Balance as of the Beginning of the Collection Period $ C. Principal Pool Balance as of the End of the Collection Period $ D. Aggregate Note Balance as of the End of the prior Payment Date $ E. Aggregate Note Balance as of the End of the related Payment Date $ F. Aggregate Class A Notes Balance as of the End of the prior Payment Date $ G. Aggregate Class A Notes Balance as of the End of the related Payment Date $ H. Class B Notes Balance as of the End of the prior Payment Date $ I. Class B Notes Balance as of the End of the related Payment Date $ VI. Class A and Class B Principal Balances For the Collection Period A. Principal Balance 1. Class A-1 Beginning Balance $ 2 . Class A-1 Ending Balance $ 3 . Class A-2 Beginning Balance $ 4. Class A-2 Ending Balance $ 5. Class A-3 Beginning Balance $ 6 . Class A-3 Ending Balance $ 7. Class A-4 Beginning Balance $ 8. Class A-4 Ending Balance $ 9. Class B Beginning Balance $ Class B Ending Balance $ 1 USAA Auto Owner Trust 2007-2 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 3 Determination Date 12/15/2007 Record Date 12/16/2007 Collection Period # End Date 11/30/2007 Payment Date 12/17/2007 VII. Reserve Account Balance For the Collection Period A. Initial Reserve Account Deposit $ 10,063,123.82 B. Beginning Reserve Account Balance $ 12,487,275.02 C. Investment Income on Reserve Account Balance (as of month end) $ 51,313.58 D. Reserve Account Excess Amount $ 486,916.34 E. Reserve Fund Draw Amount $ - F. Withdrawal from Reserve Account to reimburse Servicer Advance on Defaulted loans $ - G. Maximum Reserve Amount Available for Draw $ 12,051,672.26 H. Ending Reserve Account Balance $ 12,051,672.26 VVIII. Yield Supplement Account for the Collection Period N/A A. Initial Yield Supplement Amount N/A B. Required Yield Supplement Amount as of the End of the Prior Collection Period N/A C. Required Yield Supplement Amount as of the End of the Related Collection Period N/A D. Investment Income on Yield Supplement Amount N/A E. Required Yield Supplement Account Draw Amount N/A F. Ending Yield Supplement Amount N/A IX. Summary of Cash Disbursements A. Investment Income on Collection Account (as of Month End) to Servicer $ 209,191.81 B. Available Funds $ 50,961,456.83 C. Reimbursement of Advance by Servicer $ 6,096.16 D. Reimbursement of Servicer Advances on Defaulted Loans from Reserve Account $ - E. Payment of Servicing Fee $ 520,303.13 F. Interest paid to Class A Notes 1. Class A-1 Notes $ 1,189,582.97 2. Class A-2 Notes $ 1,251,600.00 3. Class A-3 Notes $ 1,780,333.33 4. Class A-4 Notes $ 941,541.25 5. Total $ 5,163,057.55 G. First Priority Principal Payment Amount $ 6,660,434.29 H. Interest paid to Class B Notes $ 183,576.71 I. Principal paid to Class A Notes Including First Priority Principle Amounts 1. Class A-1 Notes $ 43,560,276.29 2. Class A-2 Notes $ - 3. Class A-3 Notes $ - 4. Class A-4 Notes $ - 5. Total $ 43,560,276.29 J. Principal paid to Class B Notes $ - K. Deposit from Remaining Available Funds to fund Reserve Account $ - L. Remaining Available Funds Released to Certificate Distribution Account $ 1,534,243.15 X. Scheduled Monthly Interest Distribution A. Available Funds $ 50,961,456.83 B. Reimbursement of Servicer Advance 1. Prior Advance Outstanding $ 17,218.81 2. Reimbursement of Prior Advance Outstanding on Defaulted Loans $ - 3. Reimbursement of Prior Advance Outstanding on Delinquent Loans (Obligor Payments) $ 6,096.16 4. Total Unreimbursed Advance Outstanding (incl. current Interest Advance) $ 25,421.53 5. Reimbursement of Prior Advance Outstanding on Defaulted loans from Reserve Account $ - 6. Total Reimbursement of Advances paid $ 6,096.16 7. Current Interest Advance by Servicer $ 14,298.88 C. Available Funds $ 50,961,456.83 D. Servicing Fee 1. Current Servicing Fee Accrued $ 520,303.13 2. Unpaid Servicing Fees From Prior Collection Periods $ - 3. Total Servicing Fee Due $ 520,303.13 4. Payment of Servicing Fee from Available Funds $ 520,303.13 5. Payment of Servicing Fee from Reserve Account Draw Amount $ - 6. This period unpaid Servicing Fee $ - E. Total Servicing Fee paid $ 520,303.13 F. Remaining Available Funds $ 50,441,153.70 2 USAA Auto Owner Trust 2007-2 Seller & Servicer: USAA Federal Savings Bank Indenture Trustee: The Bank of New York Monthly Servicer Report Collection Period # 3 Determination Date 12/15/2007 Record Date 12/16/2007 Collection Period # End Date 11/30/2007 Payment Date 12/17/2007 G. .
